Citation Nr: 1043369	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO. 07-29 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-
connected asbestosis for the period between January 1, 2007, and 
September 28, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from January 1955 through 
September 1975. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia. The Board notes that the Veteran was deemed 60 percent 
disabled due to his service-connected asbestosis, by way of a May 
2002 rating decision, which was not appealed and is now final. By 
way of a July 2006 rating decision, the RO proposed to reduce the 
rating to 30 percent. The Veteran did not respond to the proposed 
reduction and in an October 2006 rating decision, the RO 
effectuated that proposed reduction and assigned a 30 percent 
rating, effective January 1, 2007. The Veteran filed a notice of 
disagreement with the October 2006 rating decision and has 
perfected an appeal as to the 30 percent disability rating. The 
Board notes that the Veteran has since been awarded a 100 percent 
disability rating for asbestosis, effective September 29, 2009. 
Thus, the issue at hand is whether a rating in excess of 30 
percent is warranted for asbestosis between January 1, 2007, and 
September 28, 2009.


FINDINGS OF FACT

Competent medical evidence shows that the Veteran's service-
connected asbestosis was as likely as not manifested by Forced 
Vital Capacity of 50 to 64 percent of predicted value between 
January 1, 2007, and September 28, 2009.


CONCLUSION OF LAW

The criteria for a 60 percent rating for asbestosis between 
January 1, 2007, and September 28, 2009, are met. 38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.96(d)(4) and (5), 4.97, 
Diagnostic Code (DC) 6833 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking a rating in excess of 30 percent for his 
service-connected asbestosis for the period between January 1, 
2007, and September 28, 2009. 

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which sets forth separate 
rating codes for various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Generally, a disability 
must be considered in the context of the whole recorded history. 
Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings. See 38 C.F.R. §§ 4.1, 4.2; Francisco v. Brown, 
7 Vet. App. 55 (1994).

The Veteran's asbestosis is currently evaluated under 38 C.F.R. § 
4.97, Diagnostic Code 6833. This code section concerns 
interstitial lung disease disorders. A 30 percent rating is 
warranted where Forced Vital Capacity (FVC) is 65 to 74 percent 
of predicted value or Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO(SB)) is 56 to 65 
percent of predicted value. An increase to 60 percent is 
warranted where FVC is 50 to 64 percent of predicted value, or 
DLCO(SB) is 40 to 55 percent of predicted value, or maximum 
exercise capacity is 15 to 20 ml/kg/min oxygen consumption with 
cardiorespiratory limitation. For a 100 percent rating, the 
evidence must show FVC less than 50 percent predicted value, or 
DLCO(SB) less than 40 percent predicted value, or maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption with 
cardiorespiratory limitation, or cor pulmonale, or pulmonary 
hypertension, or requires outpatient or oxygen therapy.

Post-bronchodilator studies are required when pulmonary function 
tests (PFT's) are done for disability evaluation purposes, except 
when the results of the pre-bronchodilator pulmonary function 
tests are normal or when the examiner determines that post-
bronchodilator studies should not be done and states why. 
38 C.F.R. § 4.96(d)(4). When evaluating based on PFT's, the Board 
must use post-bronchodilator results in applying evaluation 
criteria in the rating schedule unless the post-bronchodilator 
results were poorer than the pre-bronchodilator results. 
38 C.F.R. § 4.96(d)(5).

A December 2001 VA/QTC examination report prompted the RO to 
grant the first 60 percent rating, which was effective December 
11, 2001. See May 2002 rating decision. While the Board notes 
that the findings in this report are outside the time period of 
this appeal, the findings are historically significant. In 
December 2001, the pre-bronchodilator FVC was 64 percent of 
predicted value, and post-bronchodilator FVC was 42 percent of 
predicted value. Because the post-bronchodilator results were 
worse than the pre-bronchodilator results, the RO used the pre-
bronchodilator results to assign the 60 percent rating. 38 C.F.R. 
§ 4.96(d)(5).

In March 2006, the Veteran was afforded another VA examination. 
At this time, pre-bronchodilator FVC was 49 percent of predicted 
value, and post-bronchodilator FVC was 69 percent of predicted 
value. Becausethese results fall within the requirements for a 30 
percent evaluation, and as the RO used the post-bronchodilator 
value, as is required under 38 C.F.R. § 4.96(d)(5), the Veteran's 
rating was reduced to 30 percent under DC 6833.

More recently, a September 2009 VA/QTC examination shows pre and 
post bronchodilator FVC as 26 percent of predicted value. Based 
upon this examination, the Veteran's rating was increased to 100 
percent, effective the date of that examination.

While the Board recognizes that the March 2006 findings 
numerically support the reduction of the Veteran's rating from 60 
percent to 30 percent under DC 6833, the Board finds that these 
findings are glaringly inconsistent with the historical flow of 
evidence in this case. "It is the responsibility of the rating 
specialist to interpret reports of examination in the light of 
the whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may accurately 
reflect the elements of disability present." 38 C.F.R. § 4.2. In 
this case, it appears that the March 2006 findings are flawed in 
that they do not appear consistent with the other evidence that 
has established the gradually increasing severity of the 
Veteran's disability. The Board finds that the March 2006 report 
is an unreliable resource to use and that the prior, December 
2001, report should have sustained the 60 percent rating until 
the September 2009 increase to 100 percent. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the Veteran. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. In this case, the 
benefit of the doubt is extended to the Veteran and in order to 
effectuate a consistent reading of the record as a whole, the 
Board finds that the Veteran's service-connected asbestosis was 
60 percent disabling between January 1, 2007, and September 28, 
2009. The Board notes that there is no showing at any time prior 
to September 2009 that a 100 percent rating is warranted. 

Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating 
his claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim. 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010). 
Proper notice from VA must inform the Veteran of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
Veteran is expected to provide. 38 C.F.R. § 3.159(b)(1) (2010). 
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction (AOJ). 
Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the Veteran with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded. Here, the May 2006 letter to the Veteran satisfied VA's 
duty to notify the Veteran, including the additional duties 
required by Dingess.

VA also has a duty to assist the Veteran in substantiating his 
claim under 
38 C.F.R. § 3.159(c), (d) (2010). Here, the Veteran's statements, 
his service treatment records, and VA outpatient treatment 
records have been associated with the claims folder. The Veteran 
has been afforded several VA/QTC examinations and the reports are 
of record. And, he was afforded a hearing in October 2010 and the 
transcript is also of record.  The Veteran has not notified VA of 
any additional available relevant records with regard to his 
claim. VA has done everything reasonably possible to assist the 
Veteran. A remand for further development of this claim would 
serve no useful purpose. VA has satisfied its duty to assist the 
Veteran and further development is not warranted.

ORDER

A 60 percent rating, and no more, is granted for the service-
connected asbestosis for the period between January 1, 2007, and 
September 28, 2009.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


